Order entered November 18, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-01361-CV

                        STEPHEN GONZALEZ, ET AL, Appellants

                                               V.

                             STEPHANIE GONZALEZ, Appellee

                      On Appeal from the 116th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-11-04009

                                           ORDER
       Before the Court is appellee’s November 5, 2014 motion to dismiss the appeal for lack of

jurisdiction. See TEX. R. APP. P. 42.3(a). Appellee argues the notice of appeal, filed October 14,

2014, was filed one day late. See id. 26.1(a). Appellee further argues that appellants can no

longer request an extension of time because they did not file an extension motion within fifteen

days of the deadline for filing the notice of appeal as required by Texas Rule of Appellate

Procedure 26.3. See id. 26.3.    A motion for extension of time, however, is implied when an

appellant acting in good faith files a notice of appeal within the fifteen-day period in which the

appellant would be entitled to move to extend the filing deadline under rule 26.3. See In re

K.M.Z., 178 S.W.3d 432, 433 (Tex. App.-–Fort Worth 2005, no pet.) (citing Verburgt v. Dorner,

959 S.W.2d 615, 617 (Tex. 1997)). Accordingly, we DENY appellee’s motion to dismiss. We
ORDER appellants to file, no later than December 1, 2014, an extension motion reasonably

explaining why the notice of appeal was untimely filed. See TEX. R. APP. P. 10.5(b), 26.3. We

caution appellants that failure to comply may result in dismissal of the appeal without further

notice. See id. 25.1(b), 26.2, 42.3; Garza v. Hibernia Nat’l Bank, 227 S.W.3d 233, 233 (Tex.

App.-–Houston [1st Dist.] 2007, no pet.).




                                                   /s/    CRAIG STODDART
                                                          JUSTICE